Case 7:21-cv-01597-PMH Document 23
                                22 Filed 04/19/21
                                         04/16/21 Page 1
                                                       2 of 2
                                                            3
  Case 7:21-cv-01597-PMH Document 23
                                  22 Filed 04/19/21
                                           04/16/21 Page 3
                                                         2 of 3
                                                              2




April 19, 2021
